Citation Nr: 0723647	
Decision Date: 07/10/07    Archive Date: 08/14/07

DOCKET NO.  04-10 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1966 
to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Waco, Texas.  
Specifically, in an April 2003 decision, the RO continued 
previous denials of service connection for post-traumatic 
stress disorder (PTSD).  Also, in a June 2003 determination, 
the RO denied the issue of entitlement to service connection 
for tinnitus.  

As will be discussed in the following decision, the Board 
finds that new and material evidence has been received 
sufficient to reopen the previously denied claim for service 
connection for PTSD.  Thus, the Board will grant this issue 
to this extent.  The de novo claim for service connection for 
PTSD, as well as the issue of entitlement to service 
connection for tinnitus, will be addressed in the REMAND 
portion of the decision below and are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

In an August 1998 rating action, the RO determined that new 
and material evidence sufficient to reopen a previously 
denied claim for service connection for a psychiatric 
disability other than PTSD had not been received.  In a 
letter dated several days later in the same month, the RO 
notified the veteran of this decision.  The veteran did not 
initiate an appeal.  As such, the August 1998 rating decision 
is final.  38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. 
§§ 3.104, 19.117, 20.200, 20.302, 20.1103 (1998); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2006).  

During the May 2006 Travel Board hearing, the veteran 
expressed his desire to pursue a claim for service connection 
for a psychiatric disability other than PTSD.  In particular, 
he testified that he developed depression as a result of his 
in-service stressors (including having to put dead bodies and 
body parts into body bags and watching a young girl detonate 
a grenade that she held in her hand) and that he has 
continued to experience depression, sleep problems, social 
isolation, and trouble maintaining employment since service.  
Hearing transcript (T.) at 2, 17-25.  Importantly, the RO has 
not considered this matter during the current appeal.  The 
new claim of whether new and material evidence has been 
received sufficient to reopen a previously denied claim for 
service connection for a psychiatric disability other than 
PTSD is not inextricably intertwined with the current appeal 
and is, therefore, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an August 1998 decision, the RO continued a previous 
denial of service connection for PTSD.  Following receipt of 
notification of the decision, the veteran did not initiate a 
timely appeal of the denial, and the decision became final.   
 
2.  The evidence received since the RO's August 1998 decision 
is both new and material and raises a reasonable possibility 
of substantiating the claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The RO's August 1998 decision that continued a prior 
denial of service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 1994); 38 C.F.R. §§ 3.104, 19.117, 20.200, 
20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2006).   
 
2.  The evidence received since the RO's August 1998 
determination is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for PTSD in the present case, the Board concludes that the 
new law does not preclude the Board from adjudicating this 
claim.  This is so because the Board is taking action 
favorable to the veteran with regard to this issue, and a 
decision at this point poses no risk of prejudice to him.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

According to the relevant evidence available at the time of 
the August 1998 decision, service medical records were 
negative for complaints of, treatment for, or findings of a 
psychiatric disability, including PTSD.  Post-service medical 
records indicated that, in November 1996, the veteran had 
asserted that, "just after his discharge," he had been 
hospitalized for 30 days for treatment for "nerves" at the 
Temple VA Medical Center (VAMC).  Importantly, however, none 
of the post-service medical records included in the claims 
folder at the time of the August 1998 decision reflected 
treatment for, and evaluation of, a psychiatric disability, 
to include PTSD.  

In August 1998, the RO considered these in-service, and post-
service, medical records and determined that they did not 
provide competent evidence of diagnosed PTSD which was 
associated with the veteran's active military duty.  
Consequently, the RO continued the previous denial of service 
connection for PTSD.  Several days later in August 1998, the 
RO notified the veteran of this decision.  

Following receipt of notification of the August 1998 
decision, the veteran did not initiate an appeal of the 
continued denial of his claim for service connection for 
PTSD.  Consequently, the RO's August 1998 decision became 
final.  38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. §§ 3.104, 
19.117, 20.200, 20.302, 20.1103 (1998); currently 38 U.S.C.A. 
§ 7105 (West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2006).  

However, a veteran may reopen a previously and finally denied 
claim by submitting new and material evidence.  38 C.F.R. 
§ 3.156(a) (2006).  The regulation regarding new and material 
evidence has been amended.  See 38 C.F.R. § 3.156(a) (2006).  
The amendment to 38 C.F.R. § 3.156(a) applies only to claims 
to reopen finally decided issues which were received on or 
after August 29, 2001.  In the present case, the veteran's 
request to reopen his claim for service connection for PTSD 
was filed in January 2003.  Therefore, the amended version of 
the regulation applies.  

According to the revised standard, new evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  See 
also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In 
deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

At the time of the August 1998 rating action, there was no 
competent evidence of a diagnosis of PTSD.  The additional 
records received since that prior decision now include such a 
diagnosis.  Specifically, VA medical records dated from 
August 2002 to December 2003 reflect treatment for, and 
evaluation of, PTSD.  At several of these sessions, the 
veteran described the following in-service stressors during 
his military duty in Vietnam:  being under attack from enemy 
forces, witnessing fellow servicemen being killed or maimed, 
and picking up bodies of dead soldiers.  

This medical evidence is clearly probative because, for the 
first time, competent evidence of a diagnosis of PTSD has 
been presented.  The Board finds, therefore, that the 
additional evidence received since the last prior final 
denial of service connection for PTSD in August 1998 raises a 
reasonable possibility of substantiating this issue.  See 
38 C.F.R. § 3.156(a) (2006).  This additional evidence is, 
therefore, new and material, as contemplated by the pertinent 
law and regulations, and serves as a basis to reopen the 
veteran's claim for service connection for PTSD.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2006).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim for service connection for PTSD, the 
appeal is granted to this extent only.  


REMAND

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  If the evidence establishes that 
the veteran engaged in combat with the enemy and that the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002).  

Throughout the current appeal, the veteran has described 
multiple stressors during his active military duty in 
Vietnam.  In particular, he has reported that, during his 
service in Vietnam, he was at times under attack from enemy 
forces, witnessed fellow servicemen being killed or maimed, 
picked up and put bodies of dead soldiers and body parts into 
body bags, and watched a young girl detonate a grenade that 
she held in her hand.  See e.g., T. at 19-20.  

Service personnel records which have been obtained and 
associated with the claims folder indicate that the veteran 
had verified service in the Republic of Vietnam between 
November 1966 and November 1967.  The last military unit to 
which he was assigned during service was Company D of the 
14th Combat Engineer Battalion.  His primary military 
occupational speciality (MOS) was that of a combat engineer 
or combat demolition specialist.  See also T. at 2-3 (in 
which the veteran described his in-service duties as 
involving sweeping roads as well as blowing up mines and 
tunnels).  Available service personnel records also reflect 
the veteran's participation in the Vietnam Counteroffensive 
Phase II.  

Although the Board is not making a finding of fact at this 
point, the information concerning the veteran's MOS and 
service in Vietnam would appear possibly consistent with at 
least some of his asserted in-service stressors of being 
subjected to enemy attacks, witnessing a fellow servicemen 
being killed or maimed, picking up and putting bodies of dead 
soldiers and body parts into body bags, and watching a young 
girl detonate a grenade that she held in her hand.  See e.g., 
T. at 19-20.  See Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002) (corroboration of every detail of a veteran's 
claimed in-service stressor, including his or her personal 
participation, is not required; the fact that a veteran was 
stationed with a unit that was present while enemy attacks 
occurred would strongly suggest that he/she was, in fact, 
exposed to the attacks).  

Because the veteran has provided at least some basic 
information for purposes of conducting a search to 
corroborate his reported stressors, a denial of his PTSD 
claim solely because of an unconfirmed stressor would be 
improper.  Accordingly, a remand is required for purposes of 
attempting to verify the reported stressors by way of 
referral to the U.S. Army and Joint Services Records Research 
Center (JSRRC).  VA Adjudication Procedure Manual M21-1MR, 
Part III, Subpart iv., Ch. 4, Section H, part 32(k) (Aug. 1, 
2006); VA Adjudication Procedure Manual M21-1MR, Part IV, 
Subpart ii., Ch. 1, Section D, part 15(l) (Sept. 29, 2006).  

Additionally, a remand is required for purposes of obtaining 
and associating with the claims files copies of all pertinent 
medical evidence.  At the May 2006 personal hearing, the 
veteran testified that he initially received post-service 
treatment for "nerves" in 1968 at the Temple VA Medical 
Center (VAMC).  T. at 5-6.  According to the veteran's 
testimony, he did not thereafter begin to receive psychiatric 
treatment (including for PTSD) until approximately one year 
prior to the May 2006 personal hearing.  T. at 6-7.  The 
veteran testified that he currently receives treatment for 
PTSD at the Waco VAMC.  T. at 7-9.  

Importantly, copies of records of the veteran's purported 
1968 psychiatric treatment at the Temple VAMC are not 
included in his claims folder.  Furthermore, the most recent 
record of current psychiatric treatment which has been 
obtained and associated with the veteran's claims file is 
dated in December 2003.  A remand is required, therefore, in 
order to make an attempt to obtain these records.  

As discussed above, VA medical records dated from August 2002 
to December 2003 reflect treatment for, and evaluation of, 
PTSD.  However, following a VA PTSD examination in February 
2003, the examiner provided impressions of chronic anxiety 
and chronic dysthymia.  In addition, the examiner explained 
that he did not "see . . . enough stressors over Vietnam" 
and that, although "[i]t may have been enough for [the 
veteran], . . . [he, the examiner, did] not see enough to 
call it PTSD."  In view of the conflicting diagnoses of 
record, an additional examination is required on remand after 
the other development has first been completed.  

With regard to the claim for service connection for tinnitus, 
the veteran has asserted throughout the current appeal that 
he developed this disability as a result of loud noises to 
which he was exposed during his military service.  
Specifically, at the May 2006 personal hearing, the veteran 
testified that his work as a demolition specialist required 
continuous use of explosives.  T. at 3, 10-11.  According to 
the veteran's testimony, he did not wear ear protection when 
he used the explosives.  T. at 11.  He has denied any post-
service loud noise exposure.  T. at 16-17.  

The veteran has admitted that he did not report any tinnitus 
during his active military duty.  However, at a November 2002 
VA outpatient treatment session, he reported having had 
tinnitus in his left ear since Vietnam.  Also, at the May 
2006 personal hearing, he described ringing in his ears since 
he was discharged from service.  T. at 12-13.  

In view of the current diagnoses of tinnitus, and the 
veteran's MOS in service of combat engineer/combat demolition 
specialist (which supports his assertions that he used 
explosives in service and was, thus, exposed to loud noises 
during his active military duty), and in view of his 
testimony concerning continued pertinent symptomatology since 
service, a remand is required to conduct a VA audiology 
examination.  The purpose of the evaluation is to determine 
the nature, extent, and etiology of any diagnosed tinnitus.  

Also at the May 2006 personal hearing, the veteran reported 
receiving treatment for tinnitus at the Waco VAMC.  T. at 14-
15.  He believes that he first sought medical care for this 
condition approximately a couple of years prior to the May 
2006 personal hearing.  T. at 13.  Included in the claims 
folder are reports of VA outpatient treatment sessions dated 
from November 2002 to June 2003 which note the veteran's 
complaints of tinnitus.  No more recent records of outpatient 
treatment for tinnitus are contained in the veteran's claims 
folder.  On remand, an attempt should be made to procure 
copies of any more recent records of tinnitus treatment that 
the veteran may have received.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following action:

1.  Obtain records of mental health 
treatment received by the veteran at the 
Temple VAMC in 1968.  Also obtain records 
of PTSD and tinnitus treatment that he 
has received at the Waco VAMC from 
December 2003 to the present.  Copies of 
all available reports not previously 
obtained should be associated with the 
claims folder.  

2.  Contact the veteran and make an 
additional request that he provide 
detailed information concerning his 
stressors.  

3.  Refer the veteran's reported 
stressors that are capable of being 
documented to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  

4.  Thereafter, the AOJ should schedule 
the veteran for an initial evaluation for 
PTSD examination.  The claims folder must 
be made available to the examiner.  All 
indicated tests, if any, should be 
conducted.  As part of the examination, 
the examiner should review and make an 
attempt to reconcile all of the various 
psychiatric diagnoses of record.  

5.  The AOJ also should schedule the 
veteran for a VA audiology examination in 
order to determine the nature, extent, 
and etiology of any tinnitus that he may 
have.  The claims folder must be made 
available to the examiner.  All indicated 
tests, if any, should be conducted.  

All pertinent tinnitus pathology, which 
is found on examination, should be noted 
in the report of the evaluation.  
Further, the examiner should express an 
opinion as to whether it is at least as 
likely as not, i.e., there is a 
50 percent probability or greater, that 
any diagnosed tinnitus is etiologically 
related to an event, injury, or disease 
in service.  A complete rationale should 
be provided for all opinions expressed.  

6.  Thereafter, the AOJ should re-
adjudicate the issues of entitlement to 
service connection for PTSD and for 
tinnitus.  If the decisions remain in any 
way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the AOJ.  A claimant has the right to submit 
additional evidence and argument on matters that the Board 
has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  


______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


